Citation Nr: 0214099	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  01-09 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.  He died in March 2001.  The appellant is the 
veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Atlanta, Georgia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In July 2001 the RO denied benefits under 38 U.S.C.A. § 1318 
(west 1991).  It is unclear whether the appellant is appeal 
this aspect of her claim.  It is requested that the RO 
contact the appellant to clarify this matter.  She should 
also be informed that the Board has imposed a temporary stay 
on the adjudication of claims based on entitlement under 38 
U.S.C.A. § 1318 in accordance with the directions of the 
United States Court of Appeals for the Federal Circuit in its 
decision in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, Nos. 00-7095, -7096, -
7098 (Fed. Cir. Aug. 16, 2001). 

In that decision, the Federal Circuit directed the VA to 
conduct expedited rulemaking which will either explain why 
certain regulations - 38 C.F.R. § 3.22 and 38 C.F.R. § 
20.1106 - are inconsistent on the "hypothetical entitlement" 
issue or revise the regulations so that they are consistent. 
The temporary stay on the adjudication of certain 38 U.S.C. § 
1318 claims will remain in effect pending the completion of 
the directed rulemaking.


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died in March 2001 and that the immediate cause of death was 
torsades de pointes due to or as a consequence of heart 
disease-coronary artery disease.  Another significant 
condition listed as contributing to death but not related to 
the cause of death was end-stage renal disease. 

2.  At the time of the veteran's death service connection was 
in effect for the following: residuals of cold injury of the 
right foot with amputation of all toes, rated as 40 percent 
disabling; residuals of cold injury of the left foot with 
amputation of the great toe, rated as 30 percent disabling; 
residuals of cold injury of the left foot with amputation of 
second toe, rated as 20 percent disabling; residuals of cold 
injury of the right foot with numbness and arthralgia, rated 
as 10 percent disabling; residuals of cold injury of the left 
foot with numbness and arthralgia, rated as 10 percent 
disabling; residuals of cold injury of the right hand, rated 
as 10 percent disabling; residuals of cold injury of the left 
hand, rated as 10 percent disabling; residuals of a fracture 
of the right fifth metacarpal, rated as noncompensably 
disabling; residuals of a head injury, rated as 
noncompensably disabling.  The combined evaluation was 90 
percent.  He was also in receipt of a total rating for 
compensation purposes base in individual unemployability 
effective from May 11, 1998. 

3.  The veteran's cardiovascular-renal disease was not of 
service origin nor was it causally related to the service 
connected disabilities. 

4.  A disability of service origin was not involved the 
veteran's death.


CONCLUSIONS OF LAW

1.  Cardiovascular-renal disease, to include Torsades de 
pointes, was not incurred in or aggravated by active service, 
nor may this disorder be presumed to have been incurred 
during such service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).

2. Cardiovascular-renal disease, to include Torsades de 
pointes, was not proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310 
(2001).

3.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC), provided to both the appellant 
and her representative, specifically satisfies the 
requirement at § 5103 of the new statute.  It clearly 
notifies the appellant and her representative of the evidence 
necessary to substantiate her claim including the 
requirements of the VCAA, to include what evidence the VA 
would obtain.  

Additionally, the Board finds that the duties to assist 
provided under the new statute at Section 5103(a) and 
implementing regulations, see 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)), have also been fulfilled and 
that all evidence and records identified by the appellant as 
plausibly relevant to her pending claim have been collected 
for review.  Accordingly, the Board finds that the 
requirements under the VCAA have been met.  Quartuccio v. 
Principi, 16 Vet. App. 182 (2002).

The official death certificate shows that the veteran died in 
March 2001 and that the immediate cause of death was Torsades 
de pointes due to or as a consequence of heart disease-
coronary artery disease. Another significant condition listed 
as contributing to death but not related to the cause of 
death was end-stage renal disease.  An autopsy was not 
performed.

torsades de pointes is defined as an atypical rapid 
ventricular tachycardia with periodic waxing and waning of 
amplitude of the QRS complexes on the electrocardiogram as 
well as rotation of the complexes about the isoelectric line; 
it may be self-limited or may progress to ventricular 
fibrillation.  Dorland's Illustrated Medical Dictionary 1723 
(28th ed. 1994).

At the time of the veteran's death service connection was in 
effect for the following: residuals of cold injury of the 
right foot with amputation of all toes, rated as 40 percent 
disabling; residuals of cold injury of the left foot with 
amputation of the great toe, rated as 30 percent disabling; 
residuals of cold injury of the left foot with amputation of 
second toe, rated as 20 percent disabling; residuals of cold 
injury of the right foot with numbness and arthralgia, rated 
as 10 percent disabling; residuals of cold injury of the left 
foot with numbness and arthralgia, rated as 10 percent 
disabling; residuals of cold injury of the right hand, rated 
as 10 percent disabling; residuals of cold injury of the left 
hand, rated as 10 percent disabling; residuals of a fracture 
of the right fifth metacarpal, rated as noncompensably 
disabling; residuals of a head injury, rated as 
noncompensably disabling.  The combined evaluation was 90 
percent.  He was also in receipt of a total rating for 
compensation purposes base in individual unemployability 
effective from May 11, 1998. 

A review of the service medical records shows no evidence of 
a cardiovascular-renal disease.  These records show that the 
veteran was treated for frostbite of the hands and feet.

A December 1958 VA examination showed no evidence of 
cardiovascular-renal disease or residuals of frostbite of the 
hands or feet.  In a February 1959 rating action the RO 
granted service connection for residuals of frostbite of the 
hands and feet, rated at 0 percent, residuals of a head 
injury, rated as 0 percent, and residuals of a fracture of 
the fifth metacarpal, rated at 0 percent.  

From the 1960s to the time of his death the veteran received 
intermittent treatment at VA and private facilities for 
various disorders.  These records show that intermittent 
elevated blood pressure readings were recorded beginning in 
1964.  Hypertension was subsequently diagnosed.  Diabetes 
mellitus was diagnosed in the mid 1970s.  In the early 1980s 
he was treated for chronic foot ulcers.  A July 1982 VA 
medical report shows that the veteran received treatment for 
non-insulin dependent diabetes mellitus controlled by diet 
with chronic foot ulcers.  In May 1983, private medical 
records show that because of non-healing ulcers, the left 
great toe was amputated.  VA records dated in September 1984 
show that the right forefoot was amputated because of non-
healing ulcers.  These records show that he was treated for 
renal disease and was placed on dialysis.

In a May 1985 rating action the RO assigned a 50 percent 
rating for the residuals of the frostbite of the feet with 
amputation of the left great toe and right forefoot.  The 
residuals of the frostbite of the hands were separately rated 
at 0 percent as analogous to Raynaud's Syndrome.

A December 1993 report of a VA homebound status examination 
relates that the second toe of the left foot was also 
amputated.  

VA hospital records relate that the veteran was admitted in 
June and July 2000. During hospitalization he underwent left 
below-the-knee-amputation that was revised to above-the-knee-
amputation.  He also underwent above-the-knee-amputation of 
the right knee.  The medical records relate that the 
amputations resulted from non-healing ulcers.

VA terminal hospital records show that the veteran was 
hospitalized in February 2001 with fever and dementia.  It 
was indicated that he had been receiving dialysis and a high-
grade fever was noted.  He was than hospitalized.  There was 
a history of end-stage renal disease, stage IV decubitus 
ulcers in the sacral area, history of a cerebral vascular 
accident with residual right-sided weakness, and diabetes 
mellitus. He had a prolonged hospital course that included 
sepsis/respiratory failure and cardiac arrest.  He died in 
March 2001. 

In response to a request from the RO, VA Chief of Vascular 
Service commented in a July 2001 report indicates that the 
veteran required bilateral above the knee amputations because 
of bilateral leg ulcers.  The ulcers were due to a multitude 
of medical problems, which include paralysis, end stage renal 
disease, diabetes and peripheral neuropathy.

The reason for the amputation was extensive tissue necrosis 
with infected gangrene.  The left BKA was revised to AKA 
because of failure of the stump to heal, and because of knee 
contracture.  This was the result of poor nutritional status 
and the previously listed medical problem.  The right AKA 
became also necessary because of infected gangrene. The 
physician rendered an opinion that it was highly unlikely 
that the veteran's heel ulcers were the result of frostbite 
that the veteran had many years before.  

A hearing was conducted before the undersigned member of the 
Board sitting at the RO in July 2002.  At that time the 
appellant stated that the veteran was service connected for a 
circulatory disorder, which was rated as o percent disabling.  
She maintained that the veteran's heart disorder was related 
to this circulatory disorder.  In conjunction with the 
hearing the representative submitted a printout from a VA 
medical facility, dated in July 1997, which reflects that the 
veteran was service connected for frozen feet, 50 percent 
disabling and a circulatory condition, a knee condition, and 
a hemorrhage of the brain each rated as 0 percent disabling.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110.  Service connection may also be 
granted for a chronic disease, i. e., cardiovascular-renal 
disease, which is manifested to a degree of 10 percent 
disabling within one year following the veteran's release 
from active duty. 38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service- 
connected disorder.  38 C.F.R. § 3.310 (1999). I n addition, 
service connection may also be granted for disability which 
has been aggravated by a service-connection disease or 
injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

If a veteran has a single limb amputation at or above the 
knee or bilateral amputations at or above the ankles then any 
ischemic heart disease or other cardiovascular disease shall 
be held to be the proximate result of the amputations. 
38 C.F.R. § 3.310 (2001).

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability. 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. To establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to death. For a service-connected disability to be 
the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related. For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection. 38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

Service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2001).  To be considered a 
contributory cause of death, it must be shown that the 
service connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death. 38 C.F.R. § 
3.312(c)(1).  It is not sufficient to show that the service 
connected disability casually shared in producing death; 
rather, a causal connection must be shown.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability. In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  38 C. F. R. § 3.312.

If a veteran has a single limb amputation at or above the 
knee or bilateral amputations at or above the ankles then any 
ischemic heart disease or other cardiovascular disease shall 
be held to be the proximate result of the amputations. 
38 C.F.R. § 3.310.

To summarize, lay statements and testimony are considered to 
be competent evidence when describing the symptoms of a 
disease or disability.  However, when the determinative issue 
involves a question of medical causation, only individuals 
possessing specialized training and knowledge are competent 
to render an opinion. Espiritu v. Derwinski, 2 Vet.App. 492 
(1992). The evidence does not show that the veteran possesses 
medical expertise nor is it contended otherwise.

In this regard, the service medical records reflect no 
evidence of cardiovascular-renal disease.  The first clinical 
evidence of cardiovascular-renal disease was several years 
after service.  The veteran while hospitalized in June and 
July 2000 did undergo a left below-the-knee-amputation that 
was revised to above-the-knee-amputation.  He also underwent 
above-the-knee-amputation of the right knee.  The medical 
records relate that the amputations resulted from non-healing 
ulcers.  There is no medical evidence which relates the 
ulcers of the lower extremities to the service connected 
disorders.  A VA physician in July 2001 indicated that the 
ulcers were due to a multitude of medical problems, which 
include paralysis, end stage renal disease, diabetes and 
peripheral neuropathy.  These are non-service connected 
disorders.  The physician rendered an opinion that it was 
highly unlikely that the veteran's heel ulcers were the 
result of frostbite that the veteran had many years before.  
The medical evidence on file does not contradict this 
opinion.

The appellant has asserted that the heart disorder was 
related to the service connected circulatory disorder which 
was rated at 0 percent as of 1997.  The Board points out that 
the referenced circulatory disorder was the residuals of the 
frostbite involving the hands and there is no evidence 
relating this disorder to the cardiovascular-renal disease.   

Based on this evidence the Board finds that the 
cardiovascular-renal disease was not related to the veteran's 
military service nor was it causally related to the veteran's 
service connected disabilities.  

Additionally, the medical evidence reflects that the veteran 
was receiving treatment for several debilitating disorders at 
the time of his death, including end stage renal disease and 
diabetes.  The terminal hospital report makes no reference to 
the veteran's service connected disorders, including 
frostbite.  There is no medical evidence which shows that the 
service connected disorders were related to the cause of 
death or that they resulted in such debilitation and general 
impairment of health as to render the veteran materially less 
capable of resisting the cause of his death.  Accordingly, it 
is the judgment of the Board that the preponderance of the 
evidence is against the appellant's claim   


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


